




Exhibit 10.59


Underwriting Services Agreement
by and among
New Point Re V Limited,
Alterra Agency Limited
and
Alterra Bermuda Limited
Effective as of May 1, 2012









1

--------------------------------------------------------------------------------



Table of Contents
Page
ARTICLE 1 Defined Terms
1

SECTION 1.1 Defined Term    1
                

ARTICLE 2 Appointment and Authority
5

SECTION 2.1 Appointment and Acceptance
5

SECTION 2.2 Exclusivity
5

SECTION 2.3 Non-Compete
6

SECTION 2.4 Effective Date
6

SECTION 2.5 Location
6

SECTION 2.6 Instructions
6

SECTION 2.7 Performance Standards
6

SECTION 2.8 Limitations of Authority
6

ARTICLE 3 Contract Services
7

SECTION 3.1 Underwriting Services
7

SECTION 3.2 Actuarial Services
8

SECTION 3.3 Collections and Operating Account; Investment of Assets
8

SECTION 3.4 Administrative Services
9

SECTION 3.5 Underwriting Committee
10

SECTION 3.6 Production
10

SECTION 3.7 Acquisition Expenses
10

SECTION 3.8 Claims Under Covered Contracts
10

SECTION 3.9 Licenses and Authorities
11

ARTICLE 4 Retrocession Services
12


2

--------------------------------------------------------------------------------



SECTION 4.1 Retrocession
12

ARTICLE 5 Fees
12

SECTION 5.1 Service Fee
12

SECTION 5.2 Performance Fee
12

SECTION 5.3 Administrative Fee
13

SECTION 5.4 Dispute Resolution
13

SECTION 5.5 Offset
14

SECTION 5.6 Insufficient Funds
14

ARTICLE 6 Reporting
14

SECTION 6.1 Accounting Reports
14

SECTION 6.2 Underwriting Report
15

SECTION 6.3 Reserve Reports
15

SECTION 6.4 Performance Fee Reports
15

SECTION 6.5 Holidays
16

ARTICLE 7 Records
16

SECTION 7.1 Maintenance of and Access to Records
16

SECTION 7.2 Ownership of Records
16

ARTICLE 8 Expenses
16

SECTION 8.1 Expenses of the Underwriting Manager and ABL
16

SECTION 8.2 Expenses of the Company
16

ARTICLE 9 Term of Agreement
17

SECTION 9.1 Term
17

SECTION 9.2 Effect of Termination
17

ARTICLE 10 Indemnification
18

SECTION 10.1 Indemnified Parties
18


3

--------------------------------------------------------------------------------



SECTION 10.2 Notice
19

ARTICLE 11 Confidentiality
19

SECTION 11.1 Confidential Information
19

ARTICLE 12 Miscellaneous
20

SECTION 12.1 Arbitration
20

SECTION 12.2 Relationship of the Parties
21

SECTION 12.3 Assignment
21

SECTION 12.4 Amendment
21

SECTION 12.5 No Waiver or Modification
21

SECTION 12.6 Further Assurances
22

SECTION 12.7 Severability
22

SECTION 12.8 Governing Law
22

SECTION 12.9 Notices
22

SECTION 12.10 Entire Agreement
23

SECTION 12.11 Headings
23

SECTION 12.12 Interpretation
23

SECTION 12.13 Counterparts
23

SECTION 12.14 Currency
24

SECTION 12.15 Force Majeure
24



APPENDIX 1    Underwriting Guidelines
APPENDIX 2    U.S. Federal Income Tax Operating Guidelines
APPENDIX 3    Investment Guidelines



4

--------------------------------------------------------------------------------



UNDERWRITING SERVICES AGREEMENT
This UNDERWRITING SERVICES AGREEMENT (this “Agreement”) is effect as of the 1st
day of May, 2012.
AMONG
1.
New Point Re V Limited (the “Company”), of Alterra House, 2 Front Street,
Hamilton HM 11, Bermuda, a company organized under the laws of Bermuda and
licensed to carry on insurance and reinsurance business;

2.
Alterra Agency Limited (the “Underwriting Manager”), of Alterra House, 2 Front
Street, Hamilton HM 11, Bermuda, a company organized under the laws of Bermuda
and registered as an insurance manager; and

3.
Alterra Bermuda Limited (“ABL”), of Alterra House, 2 Front Street, Hamilton HM
11, Bermuda, a company organized under the laws of Bermuda and licensed to carry
on insurance and reinsurance business.

The Company, the Underwriting Manager, and ABL may be referred to herein
individually as a “Party” and collectively as the “Parties.”
WHEREAS, the Company desires to issue collateralized (i) contracts providing
property catastrophe excess of loss retrocessional cover and (ii) industry loss
warranties; and
WHEREAS, the Company desires to appoint the Underwriting Manager to act as its
agent for the limited purposes described in this Agreement, and the Underwriting
Manager is willing to accept such appointment.
NOW, THEREFORE, subject to the terms and conditions of this Agreement, in
consideration of the mutual covenants set forth herein, intending to be legally
bound, the Parties hereby agree as follows:

ARTICLE 1
DEFINED TERMS
SECTION 1.1    Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (definitions are applicable to both the
singular and the plural forms of each term defined in this Article):
“ABL” has the meaning ascribed in the introductory paragraph hereto.
“Accounting Report” has the meaning ascribed in Section 6.1.

1

--------------------------------------------------------------------------------



“Acquisition Expenses” means (i) commissions, fees and other expenses directly
allocable to the issuance of the Covered Contracts and owed by the Company to
third-party agents, brokers, producers or other intermediaries and (ii) premium
taxes, United States Federal excise taxes and other similar taxes payable by the
Company with respect to Covered Contracts.
“Adjusted Net Income (Loss)” means (i) the net income or loss of the Company,
determined in accordance with GAAP, with respect to the Covered Contracts
underwritten hereunder and incepting during the Underwriting Term, including all
income earned and expenses incurred during the Underwriting Term and all income
earned and expenses incurred thereafter that are allocable to such Covered
Contracts, but before any Performance Fees payable with respect to the
Underwriting Term, less (ii) any investment income of the Company.
“Administrative Fee” has the meaning ascribed in Section 5.3.
“Administrative Services” has the meaning ascribed in Section 3.4.
“Affiliate” of a specific Person means a Person that (at the time when the
determination is to be made) directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the specified Person. For purposes of this Agreement, (i) ABL, the Underwriting
Manager and their Affiliates (other than the Company and New Point V), on the
one hand, and (ii) the Company and New Point V, on the other hand, shall not be
considered Affiliates of one another.
“Agreement” has the meaning ascribed in the preamble of this Agreement.
“Appointing Authority” has the meaning ascribed in Section 12.1.
“Board” has the meaning ascribed in Section 2.3.
“Business Day” means any day other than a Saturday or Sunday or a day on which
banking institutions in Bermuda are permitted or obligated by law to close.
“Ceded Retrocession Agreements” has the meaning ascribed in Section 4.1.
“Change of Control” means, with respect to the Person at issue (the “Target”),
(i) an acquisition by an individual, legal entity or group of effective control
(whether through legal or beneficial ownership of shares of the applicable
Person, by contract or otherwise) of voting shares having more than 50% of the
aggregate voting power of the Target or any parent company of the Target (a
“Target Parent Company”) or (ii) any amalgamation or merger or consolidation of:
(x) a Target Parent Company in which the shareholders immediately prior to such
amalgamation or merger or consolidation do not continue to hold or have the
right to direct the voting of voting shares having more than 50% of the voting
power of such Target Parent Company immediately after such amalgamation or
merger or consolidation; or (y) the Target in which a Target Parent

2

--------------------------------------------------------------------------------



Company does not continue to hold or have the right to direct the voting of
voting shares having more than 50% of the voting power of the Target immediately
after such amalgamation or merger or consolidation or (iii) a sale of all or
substantially all of the Target’s assets or (iv) the execution by the Target or
any of its Affiliates of an agreement to which the Target or any of its
Affiliates is a party or by which it is bound, providing for any of the events
set forth above in clause (i), (ii) or (iii); provided, that none of the
transactions set forth in clause (i), (ii), (iii) or (iv) above between and
among the Target and any controlled Affiliate of the Target shall constitute a
Change of Control.
“Company” has the meaning ascribed in the introductory paragraph hereto.
“Company Indemnified Parties” has the meaning ascribed in Section 10.1.
“Company Termination Notice” has the meaning ascribed in Section 9.1.
“Company Trigger Event” means a Change of Control of New Point V or the Company.
“Confidential Information” has the meaning ascribed in Section 11.1.
“Control” (including with correlative meaning, the terms “controlling,”
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
“Covered Contracts” means (i) contracts providing collateralized property
catastrophe excess of loss retrocessional cover and (ii) collateralized industry
loss warranties, in each case of clauses (i) and (ii) that comply with the
Underwriting Guidelines.
“Cumulative Adjusted Net Income (Loss)” means the Adjusted Net Income (Loss)
from the first day of the Underwriting Term until the calculation date of
Cumulative Adjusted Net Income (Loss).
“Customer” means a retrocedent or prospective retrocedent, or other acquiror or
prospective acquiror of an industry loss warranty, or agent, broker or other
intermediary acting on any of their behalf.
“Effective Date” has the meaning ascribed in Section 2.4.
“Exempt Period” has the meaning ascribed in Section 2.3.
“Exempt Period Termination Notice” has the meaning ascribed in Section 2.3.
“GAAP” shall mean United States generally accepted accounting principles, as in
effect from time to time, consistently applied.

3

--------------------------------------------------------------------------------



“Government Authority” means any legislature, executive branch or governmental
department, commission, board, agency, court, tribunal or instrumentality.
“Included Company” means (i) any Affiliate of ABL that is controlled by ABL and
(ii) any Person for whom ABL or any Person identified in clause (i) above
provides all or substantially all of the underwriting services.
“Losses” has the meaning ascribed in Section 10.1.
“New Point V” means New Point V Limited, a company organized under the laws of
Bermuda, and the parent company of the Company.
“Operating Account” has the meaning ascribed in Section 3.3.
“Party” has the meaning ascribed in the second paragraph hereto.
“Performance Fee” has the meaning ascribed in Section 5.2.
“Performance Fee Report” has the meaning ascribed in Section 5.2.
“Person” means any individual, company, corporation, limited liability company,
partnership, firm, joint venture, association, trust, unincorporated
organization, Government Authority or other entity.
“Premium” means the premium and all other amounts payable to the Company on
Covered Contracts.
“Risk Modeling Systems” means any risk modeling systems, methods of pricing
coverage for retrocessional risks, methods of tracking the subject business and
related documents and materials developed by the Underwriting Manager at its own
expense or in cooperation with third parties.
“Service Fee” has the meaning ascribed in Section 5.1.
“Settlement Auditor” has the meaning ascribed in Section 5.4.
“Shareholders” means the holders of common shares, par value $1.00 per share, of
New Point V.
“Target” has the meaning ascribed in the definition of Change of Control.
“Target Parent Company” has the meaning ascribed in the definition of Change of
Control.
“Termination Date” has the meaning ascribed in Section 9.1.
“UM Change of Control Event” has the meaning ascribed in the definition of
Underwriting Manager Trigger Event.

4

--------------------------------------------------------------------------------



“UM Indemnified Parties” has the meaning ascribed in Section 10.1.
“UM Termination Notice” has the meaning ascribed in Section 9.1.
“Underwriting Committee” has the meaning ascribed in Section 3.5.
“Underwriting Guidelines” means the underwriting guidelines set forth in
Appendix 1 to this Agreement.
“Underwriting Manager” has the meaning ascribed in the introductory paragraph
hereto.
“Underwriting Manager Trigger Event” means the occurrence of any of the
following events:
(i)    an assignment made for the benefit of creditors of ABL or the
Underwriting Manager;
(ii)    the voluntary commencement of an insolvency or bankruptcy proceeding by
ABL or the Underwriting Manager, or the institution of a bankruptcy or
insolvency proceeding against ABL or the Underwriting Manager that is not
dismissed within five (5) Business Days after institution thereof;
(iii)    the commission by the Underwriting Manager or any of its directors,
officers or employees, as reasonably determined by the Company, of fraud,
dishonesty or bad faith in the performance by such Underwriting Manager or any
such director, officer or employee of the services under this Agreement;
(iv)    a material breach of this Agreement by the Underwriting Manager or ABL
that is not cured within thirty (30) days of receipt of written notice of such
breach from the Company; or
(v)    the Change of Control of ABL or the Underwriting Manager (the “UM Change
of Control Event”).
“Underwriting Term” means the period commencing on May 1, 2012 and ending on the
Termination Date.
ARTICLE 2    
APPOINTMENT AND AUTHORITY
SECTION 2.1     Appointment and Acceptance. (a) The Company hereby appoints the
Underwriting Manager to be the Company’s limited agent solely to provide the
services and exercise the authorities specified in this Agreement. The
Underwriting Manager hereby accepts this appointment.

5

--------------------------------------------------------------------------------



(b)    The Underwriting Manager shall have the authority expressly conferred on
it by this Agreement and the duty and authority to provide the services
described in this Agreement.
SECTION 2.2     Exclusivity. Except as otherwise provided in this Agreement, the
appointment hereunder shall be exclusive during the term of this Agreement, and,
except as otherwise provided by this Agreement, no other Person shall provide to
the Company the services specified in this Agreement to be provided by, or
exercise on behalf of the Company the authorities conferred on, the Underwriting
Manager pursuant to this Agreement.
SECTION 2.3     Non-Compete. From the Effective Date until the Termination Date,
ABL will not, and will cause all of the Included Companies (including Included
Companies on the date of this Agreement and in the future through acquisitions
or otherwise) to not, underwrite Covered Contracts; provided, that the foregoing
restriction shall not apply (i) to any Covered Contract underwritten after March
30, 2013 if cover in respect of such Covered Contract does not incept until
after the Termination Date and (ii) during any period (any such period, an
“Exempt Period”) that the Company does not have sufficient resources to
underwrite Covered Contracts, as determined by the Board of Directors of the
Company (the “Board”) (based on the advice of the Underwriting Committee). Each
Exempt Period shall commence upon receipt by ABL and the Underwriting Manager of
notice from the Board that the Board has determined (after consultation with the
Underwriting Committee) that the Company’s resources are insufficient to
underwrite Covered Contracts. Each Exempt Period shall terminate upon receipt by
ABL and the Underwriting Manager of notice from the Board that the Board has
determined (after consultation with the Underwriting Committee) that the Company
has sufficient resources to accept retrocessions of additional Covered Contracts
(the “Exempt Period Termination Notice”).
SECTION 2.4     Effective Date. This Agreement shall be effective as of
12:01 a.m. Atlantic Standard Time on May 1, 2012 (the “Effective Date”).
SECTION 2.5     Location. The Underwriting Manager shall provide the services
specified in this Agreement from its offices in Bermuda, shall in no event
provide any such services within the United States and shall provide such
services in accordance with and subject to the U.S. Federal Income Tax Operating
Guidelines attached as Appendix 2 to this Agreement.
SECTION 2.6     Instructions. The Underwriting Manager shall follow such
instructions as reasonably given to it from time to time by the Company
regarding the services rendered under this Agreement. The Company shall give all
instructions to the Underwriting Manager in writing and shall specify a
reasonable amount of time in which to allow the Underwriting Manager to take
appropriate action.
SECTION 2.7     Performance Standards. The Underwriting Manager agrees to
perform faithfully its duties under this Agreement to the best of its
professional ability, in

6

--------------------------------------------------------------------------------



accordance with the standard of care reasonably to be expected of a professional
insurance underwriter, and with that degree of knowledge, skill and judgment
which is exercised by ABL with respect to its own business. In addition, the
Underwriting Manager shall comply in all material respects with all applicable
laws and regulations in respect of all activities conducted by it under this
Agreement.
SECTION 2.8     Limitations of Authority.
(a)    The Underwriting Manager shall have no power or authority other than as
granted and set forth herein and no other or greater power shall be implied from
the grant or denial of powers specifically mentioned herein.
(b)    In addition to the other limitations expressly contained in this
Agreement, the Underwriting Manager has no authority to:
(i)    make, accept or endorse notes or otherwise incur any liability which is
not incurred in the ordinary course of business of the Underwriting Manager on
behalf of the Company pursuant to the terms and conditions of this Agreement;
(ii)    issue a guaranty, other than as provided for in this Agreement or as
permitted expressly in writing by the Company;
(iii)    hold itself out as an agent of the Company in any other manner, or for
any other purposes, than as specifically prescribed in this Agreement; or
(iv)    settle or conduct lawsuits or other disputes other than coverage
disputes relating to Covered Contracts or respond to any regulatory
investigations on behalf of the Company.
(c)    Other than as set forth in Section 3.8(c), the Underwriting Manager shall
have no authority to appoint sub-agents for the Company without prior written
approval of the Company, which consent shall not be unreasonably withheld.
ARTICLE 3    
CONTRACT SERVICES
SECTION 3.1    Underwriting Services. The Underwriting Manager agrees to
underwrite Covered Contracts on behalf of the Company in accordance with the
terms hereof. In underwriting the Covered Contracts, the Underwriting Manager
shall perform the following services:
(a)    Provide indications, quotations and authorizations of terms and
conditions to prospective Customers for the issuance of Covered Contracts;

7

--------------------------------------------------------------------------------



(b)    Prepare and negotiate retrocession agreements and industry loss
warranties and related documents, including the arrangement of all collateral
facilities to be put in place, in connection with the underwriting of Covered
Contracts;
(c)    Determine premium rates and other underwriting terms and conditions with
respect to the underwriting of Covered Contracts;
(d)    Establish commissions, fees and other expenses to be paid to agents,
producers, brokers and other intermediaries in connection with the underwriting
of the Covered Contracts; provided, that no contingent commissions shall be paid
to agents, producers, brokers or other intermediaries in connection with the
issuance of Covered Contracts;
(e)    Execute on behalf of the Company all Covered Contracts underwritten
hereunder and obtain executed copies of all Covered Contracts underwritten
hereunder from the other parties thereto;
(f)    Retain on behalf of the Company at least one fully executed copy of each
Covered Contract underwritten hereunder and provide fully executed copies of the
Covered Contracts underwritten hereunder to the other parties thereto;
(g)    Establish fees to be paid to service providers by or for the account of
the Company in connection with services as may be needed from time to time with
respect to the Covered Contracts; and
(h)    Maintain on behalf of the Company collateral supporting all of the
Covered Contracts underwritten hereunder as required by the Underwriting
Guidelines.
SECTION 3.2    Actuarial Services. The Underwriting Manager agrees to provide
actuarial support to the Company with respect to the Covered Contracts,
including preparation of pricing indications and projections of profitability on
Covered Contracts, utilizing and analyzing the results of Risk Modeling Systems,
compiling aggregate limit and probable maximum loss data, analyzing historical
loss information and estimating loss reserves.
SECTION 3.3    Collections and Operating Account; Investment of Assets. The
Underwriting Manager agrees to perform the following services with respect to
the collection of amounts due to the Company and the maintenance of the
Operating Account:
(a)    The Underwriting Manager shall diligently seek to collect all Premiums,
reinsurance recoverables and other funds due to the Company in connection with
the Covered Contracts underwritten hereunder and any Ceded Retrocession
Agreements and promptly (but in no event later than five (5) Business Days
following receipt) deposit such payments into a separate bank account owned and
established by the Company (the “Operating Account”). All Premiums, reinsurance
recoverables and other funds

8

--------------------------------------------------------------------------------



received by the Underwriting Manager on behalf of the Company pursuant to this
Agreement shall be held by the Underwriting Manager in a fiduciary capacity for
the benefit of the Company. Unless otherwise directed by the Company or
contemplated by paragraph (c) of this Section 3.3, the Underwriting Manager
shall have the right to withdraw from the Operating Account only those fees,
expenses, taxes or other amounts either due to the Underwriting Manager pursuant
to this Agreement or to be paid by the Underwriting Manager on behalf of the
Company pursuant to this Agreement, and in each case, only in accordance with
the terms of this Agreement.
(b)    In the event that the Company receives any Premiums, reinsurance
recoverables or other funds that the Underwriting Manager is authorized to
collect pursuant to this Agreement, the Company shall promptly deposit such
payments into the Operating Account.
(c)    The Underwriting Manager shall cause to be invested all assets of the
Company in the Operating Account that are in excess of amounts reasonably
determined by the Underwriting Manager to be necessary from time to time to
satisfy the Company’s obligations as they become due. All such investments must
be made in compliance with the investment guidelines set forth in Appendix 3 to
this Agreement.
(d)    All payments of interest and other income, if any, received in respect of
the assets in the Operating Account shall be credited to and become part of the
Operating Account.
SECTION 3.4    Administrative Services. The Underwriting Manager shall perform
the following administrative services, as well as all other services that are
necessary to ensure that New Point V and the Company comply with all applicable
legal and regulatory reporting and filing requirements (the “Administrative
Services”):
(a)    act as Principal Representative for the Company pursuant to Bermuda law;
(b)    coordinate with the Company’s independent auditors in the preparation of
statutory financial statements of the Company as may be required to be filed
from time to time with the Bermuda Monetary Authority and audited annual and
unaudited quarterly financial statements of New Point V and the Company prepared
in accordance with GAAP;
(c)    prepare and distribute to Shareholders annual and quarterly financial
statements of New Point V and of the Company prepared in accordance with GAAP;
(d)    prepare and file with the Bermuda Monetary Authority statutory financial
statements of the Company as required by Bermuda law;
(e)    prepare and file with the Bermuda Monetary Authority financial statements
of the Company prepared in accordance with GAAP when required by Bermuda law or
requested by the Bermuda Monetary Authority;

9

--------------------------------------------------------------------------------



(f)    prepare and distribute to Shareholders on a monthly basis the calculation
of book value per share of New Point V;
(g)    coordinate with the Company’s tax advisors in the preparation of, and
forward to Shareholders at their request on an annual basis, an “annual
information statement” for New Point V and the Company as described under
Treasury Regulation § 1.1295-1(g) and, if relevant, information regarding New
Point V’s and the Company’s earnings required for U.S. Internal Revenue Service
Form 5471 filings, as soon as reasonably possible after December 31st of each
year, and the Underwriting Manager shall use its reasonable best efforts to
distribute such information, if requested by a Shareholder, within seventy (70)
days following December 31st of each year;
(h)    coordinate with the Company’s tax advisors in the preparation of
protective U.S. Federal income tax returns for New Point V and the Company; and
(i)    maintain on the Company’s behalf all licenses and other registrations and
authorities required by law or regulation for the Company to conduct its
business in accordance with this Agreement.
SECTION 3.5    Underwriting Committee. (a) On or prior to the Effective Date,
ABL shall form, and during the term of this Agreement, maintain, an underwriting
committee (the “Underwriting Committee”) to provide advice to the Underwriting
Manager and the Company in connection with the underwriting of Covered Contracts
hereunder. Without limiting the foregoing, the Underwriting Committee shall:
(i)    meet at regular intervals, but not less often than quarterly, to review
the Company’s portfolio of Covered Contracts, review terms and conditions of
proposed transactions with Customers and provide advice to the Underwriting
Manager and the Company regarding the composition of the Company’s risk
portfolio;
(ii)    monitor and report the sufficiency of the Company’s resources to
continue to accept new business;
(iii)    consult with the Underwriting Manager and the Company regarding major
underwriting decisions;
(iv)    evaluate proposals to acquire retrocessional cover for the benefit of
the Company; and
(v)    provide such other advice as reasonably requested by the Underwriting
Manager or the Company from time to time with regard to the business of the
Company.
(b)    ABL shall cause the Underwriting Committee to exercise commercially
reasonable due care in providing its advice to the Underwriting Manager and the

10

--------------------------------------------------------------------------------



Company. ABL shall provide to the Underwriting Manager the services of its Chief
Underwriting Officer, Bermuda Reinsurance, other senior underwriters and such
other personnel as is necessary in the judgment of ABL to satisfy the
Underwriting Manager’s responsibilities under the terms of this Agreement.
SECTION 3.6    Production. The Underwriting Manager shall have the authority to
prepare, print, publish and mail descriptive brochures and other promotional
material related to the possible issuance by the Company of Covered Contracts,
subject to the pre-approval by the Company of the form and content of such
material. The Company shall bear all mailing, printing, publishing and other
related expenses for any such promotional materials that the Underwriting
Manager distributes.
SECTION 3.7    Acquisition Expenses. The Underwriting Manager shall pay when
due, from funds in the Operating Account, all applicable Acquisition Expenses.
SECTION 3.8    Claims Under Covered Contracts. (a) The Underwriting Manager
shall receive all notices of claims under Covered Contracts underwritten
hereunder and shall promptly notify the Company of such notices received. The
Underwriting Manager shall promptly notify the Company of the initiation of any
suit, arbitration proceeding or other legal proceeding against the Company or
the Underwriting Manager served on the Underwriting Manager, or of any written
or significant oral threat to initiate any suit, arbitration proceeding or other
legal proceeding against the Company or the Underwriting Manager received by the
Underwriting Manager. The Underwriting Manager shall promptly supply the Company
with a description of the nature of such claim, suit, arbitration proceeding or
other legal proceeding. The Company shall promptly forward to the Underwriting
Manager any notices of claims, suits, arbitration proceedings or other legal
proceedings against the Company that it receives other than from the
Underwriting Manager.
(b)    The Underwriting Manager shall determine on behalf of the Company whether
to pay, deny or settle all claims under the Covered Contracts underwritten
hereunder. The Underwriting Manager shall have exclusive control over the
investigation, adjustment, negotiation, settlement or defense of any claims,
suits, arbitration proceedings or other legal proceedings in connection with
such Covered Contracts; provided, that the Underwriting Manager shall conduct
any such investigation, adjustment, negotiation, settlement or defense of
claims, suits, arbitration proceedings or other legal proceedings in the same
manner as if it were performing such services with respect to business of its
Affiliates not subject to this Agreement. The Underwriting Manager shall be
entitled to pay any such claims from funds in the Operating Account.
(c)    The Underwriting Manager shall exercise all the rights of the Company to
pursue and control salvage and subrogation recoveries in connection with Covered
Contracts underwritten hereunder using outside attorneys, experts, advisers,
consultants, witnesses and investigators determined by the Underwriting Manager
as necessary; provided, that the Underwriting Manager shall pursue any such
recoveries in the same manner as if it were pursuing such recoveries with
respect to business of its Affiliates not

11

--------------------------------------------------------------------------------



subject to this Agreement. When so requested in writing by the Underwriting
Manager, the Company shall, at the expense of the Company, join in any pursuit
of salvage and subrogation recoveries in connection with Covered Contracts
underwritten hereunder.
(d)    Notwithstanding anything in this Agreement to the contrary, the Company
shall have the right, at its own expense, to participate jointly with the
Underwriting Manager in the investigation, adjustment, negotiation, settlement
and defense of claims, suits, arbitration proceedings and other legal
proceedings in connection with Covered Contracts underwritten hereunder, as well
as the pursuit of salvage and subrogation recoveries.
SECTION 3.9    Licenses and Authorities. The Underwriting Manager shall at all
times maintain all licenses and other registrations and authorities required by
law or regulation to perform the services required to be performed by the
Underwriting Manager hereunder.
ARTICLE 4    
RETROCESSION SERVICES
SECTION 4.1    Retrocession. (a) At the direction of the Company, the
Underwriting Manager shall arrange and purchase retrocessional cover for the
benefit of the Company (“Ceded Retrocession Agreements”). Except as directed by
the Company, the Underwriting Manager shall have no authority hereunder to
purchase or otherwise bind retrocessional cover for the benefit of the Company
or to terminate, waive or amend the terms of any Ceded Retrocession Agreements.
(b)    The Underwriting Manager shall manage and administer the Ceded
Retrocession Agreements, including providing all reports and notices required in
regard to the Ceded Retrocession Agreements to the retrocessionaires thereunder
within the time required by the applicable retrocession agreement or agreements
and doing all other things necessary to comply with the terms of the Ceded
Retrocession Agreements. Without limiting the foregoing, the Underwriting
Manager shall timely pay retrocession premiums due to retrocessionaires under
the Ceded Retrocession Agreements from funds in the Operating Account and shall
diligently seek to collect from such retrocessionaires all reinsurance
receivables due thereunder.
ARTICLE 5    
FEES
SECTION 5.1    Service Fee. (a) The Company agrees to pay to the Underwriting
Manager a service fee (the “Service Fee”) in the aggregate equal to 1.5% of the
gross proceeds received by New Point V in connection with the offering of its
common shares. The Service Fee shall be payable in connection with each funding
date for New Point V common shares in an amount equal to 1.5% of the proceeds
received by New Point V on such date for the sale of New Point V common shares.
The Underwriting Manager shall

12

--------------------------------------------------------------------------------



be permitted to withdraw from the Operating Account the amount of each such
Service Fee concurrently with any capital contributions from New Point V to the
Company.
SECTION 5.2    Performance Fee. (a) The Company agrees to pay to the
Underwriting Manager a performance fee (the “Performance Fee”) with respect to
the Covered Contracts underwritten hereunder and incepting during the
Underwriting Term equal to eight and one third percent (8 1/3%) of the
Cumulative Adjusted Net Income for the Underwriting Term.
(b)    Within ninety (90) days following the end of the Underwriting Term and
within thirty (30) days following the end of each fiscal quarter thereafter, the
Underwriting Manager shall (i) calculate the Performance Fee for the
Underwriting Term as of the end of such period and (ii) deliver to the Company a
report (a “Performance Fee Report”) setting forth the Underwriting Manager’s
calculation of the Performance Fee and the components thereof and the aggregate
amount of Performance Fee previously paid with respect to the Underwriting Term.
The Performance Fee shall be calculated based on the Company’s audited financial
statements determined in accordance with GAAP and all of the Company’s
subsequent unaudited quarterly and audited annual financial statements
determined in accordance with GAAP through the calculation date. Following the
delivery of each Performance Fee Report, the Underwriting Manager shall (x)
provide to the Company and its authorized representatives copies of such work
papers and other documents relating to its preparation of the Performance Fee
Report as the Company or its authorized representatives may reasonably request
and (y) cooperate with, and make its personnel reasonably available to, the
Company and its authorized representatives for the purpose of providing such
other information as the Company and its authorized representatives may
reasonably request concerning the Performance Fee Report.
(c)    Subject to Section 5.4 below, within fifteen (15) days following the
Company’s receipt of each Performance Fee Report, (i) the Company shall pay to
the Underwriting Manager the amount, if any, that the Performance Fee as set
forth in the Performance Fee Report exceeds the aggregate amount of any
Performance Fee previously paid by the Company to the Underwriting Manager and
not returned to the Company pursuant to this Section 5.2(c) or (ii) the
Underwriting Manager shall pay to the Company the amount, if any, that the
Performance Fee as set forth in the Performance Fee Report is less than the
aggregate amount of any Performance Fee previously paid by the Company to the
Underwriting Manager and not returned to the Company pursuant to this Section
5.2(c).
(d)    Notwithstanding anything to the contrary contained in this Section 5.2,
in the event that this Agreement is terminated by the Company with respect to
all of the services pursuant to Section 9.2(b), the Performance Fee payable to
the Underwriting Manager for any period subsequent to such termination shall be
reduced by the amount of all fees and expenses incurred by the Company to
perform, or to retain a third party

13

--------------------------------------------------------------------------------



administrator to perform, all of the services that would be required to be
provided by the Underwriting Manager hereunder were this Agreement not so
terminated.
SECTION 5.3     Administrative Fee. The Company agrees to pay to the
Underwriting Manager, as consideration for the performance of the Administrative
Services, an administrative fee for each calendar quarter until the first
anniversary of the last day of the Underwriting Term in an amount equal to
$50,000 (the “Administrative Fee”). The Administrative Fee shall be payable
within fourteen (14) days following the close of each fiscal quarter, commencing
July 31, 2012. The Underwriting Manager shall be permitted to withdraw from the
Operating Account the amount of each quarterly Administrative Fee payment
concurrently with the delivery by the Underwriting Manager of the Accounting
Report for such quarter.
SECTION 5.4     Dispute Resolution. If the Underwriting Manager and the Company
are unable to agree on the amount of any payment pursuant to this Article 5,
such disagreements shall be submitted to an independent certified public
accounting firm of national standing and reputation jointly selected and
retained by the Underwriting Manager and the Company (the “Settlement Auditor”)
for resolution. The Parties shall, and shall cause their respective Affiliates
and independent auditors to, cooperate in good faith with the Settlement Auditor
and shall give the Settlement Auditor access to all books, records, work papers
and other information requested by the Settlement Auditor for purposes of such
resolution. The Settlement Auditor shall, within sixty (60) days after its
engagement, deliver to the Underwriting Manager and the Company a conclusive
written resolution of all disagreements submitted to it, which shall be in
accordance with this Agreement and shall be binding upon the Parties hereto. The
Underwriting Manager and the Company shall each pay one-half of the fees and
expenses of the Settlement Auditor. The Underwriting Manager and the Company
shall pay to each other any amount owed to the other as determined by the
Settlement Auditor within ten (10) days of its final determination.
SECTION 5.5     Offset. Any balance or balances due from one Party to another
Party under this Agreement shall be offset against any balance or balances due
to the former from the latter under this Agreement.
SECTION 5.6     Insufficient Funds. Notwithstanding anything to the contrary
contained in Sections 5.1 or 5.2, in the event that due to regulatory or
collateral requirements, the Company does not have sufficient funds on hand to
make a payment of the Service Fee or the Performance Fee (or any portion
thereof) when due under this Agreement, the Company will not be in breach of
this Agreement for failure to make such payment, but shall make such payment
(without interest or any other penalty) promptly as and when sufficient funds
become available.
ARTICLE 6    
REPORTING

14

--------------------------------------------------------------------------------



SECTION 6.1    Accounting Reports. (a) Within fourteen (14) days following the
close of each fiscal quarter, commencing July 31, 2012, the Underwriting Manager
will prepare and forward to the Company a detailed and itemized statement of
account (the “Accounting Report”), in a form acceptable to both the Underwriting
Manager and the Company, setting forth the following:
(i)    all Premiums, reinsurance recoverables, investment income and any other
funds received by the Underwriting Manager on the Company’s behalf during the
previous fiscal quarter;
(ii)    any Service Fees (and adjustments thereto) or Administrative Fees due
for the previous fiscal quarter;
(iii)    any premiums paid in respect of Ceded Retrocession Agreements during
the previous fiscal quarter;
(iv)    all Acquisition Expenses paid during the previous fiscal quarter;
(v)    all claims and other amounts paid by the Underwriting Manager on behalf
of the Company during the previous fiscal quarter under the Covered Contracts;
(vi)    the balance of the Operating Account as of the end of the previous
fiscal quarter (the reporting obligations set forth in this clause may be
satisfied by delivery of a bank statement or statements);
(vii)    the amount of all collateral supporting the Covered Contracts written
through the date of such Accounting Report; and
(viii)    the market value of the Company’s assets that are invested pursuant to
Section 3.3(c) as of the end of the previous fiscal quarter.
(b)    Within forty-five (45) days following the close of each fiscal year, the
Underwriting Manager will prepare and forward to the Company a compilation of
the information set forth in the Accounting Reports for the immediately
preceding fiscal year.
SECTION 6.2    Underwriting Report. Within fourteen (14) days following the
close of each calendar month, the Underwriting Manager will prepare and forward
to the Company a detailed and itemized report, in a form acceptable to both the
Underwriting Manager and the Company, setting forth the following:
(a)    a list of all Covered Contracts underwritten by the Underwriting Manager
hereunder during the previous calendar month;
(b)    with respect to each of the Covered Contracts listed pursuant to Section
6.2(a), the name of the Customer, the dates of coverage, the premium charged
thereon, the per occurrence and aggregate insured amounts provided under each
Covered Contract

15

--------------------------------------------------------------------------------



issued and such other specific data or information regarding the Covered
Contracts as the Company may reasonably request; and
(c)    a list of all Acquisition Expenses, paid losses, unearned premium reserve
and deferred acquisition costs relating to all Covered Contracts listed pursuant
to Section 6.2(a).
SECTION 6.3     Reserve Reports. Within thirty (30) days after the end of each
fiscal quarter, the Underwriting Manager shall prepare and forward to the
Company a report, in a form to be agreed upon by the Underwriting Manager and
the Company, setting forth a calculation and the amount of statutory reserves
the Company is required to maintain under Bermuda law as of the quarter end in
connection with the Covered Contracts.
SECTION 6.4     Performance Fee Reports. The Underwriting Manager shall prepare
and deliver to the Company the Performance Fee Reports in accordance with
Section 5.2.
SECTION 6.5 Holidays. If the last day on which a report may be prepared and
forwarded is not a Business Day, then the report may be prepared or forwarded on
the next Business Day.
ARTICLE 7    
RECORDS
SECTION 7.1     Maintenance of and Access to Records. The Underwriting Manager
will keep full and accurate books and records, whether in paper or electronic
form, of all transactions pertaining to the Covered Contracts underwritten by
the Underwriting Manager hereunder. The Underwriting Manager shall also keep
full and accurate books and records clearly recording the deposits into and
withdrawals from the Operating Account. The Company and its representatives
shall, as they may from time to time reasonably request, have access to and the
right to inspect and copy, at the Underwriting Manager’s main offices, during
regular business hours, and upon reasonable notice, all books and records
concerning such Covered Contracts and the Operating Account. The Underwriting
Manager shall maintain all books and records required by this Agreement related
to the Covered Contracts until seven (7) years after the expiration of such
Covered Contracts and shall maintain all books and records related to the
Operating Account until seven (7) years after the Underwriting Manager ceases to
perform any services for the Company hereunder. The Underwriting Manager shall
permit the books and records related to such Covered Contracts and the Operating
Account to be audited by an auditor appointed by the Company at any time upon
reasonable notice from the Company. This Article shall survive any termination
of this Agreement; provided, that if this Agreement is terminated pursuant to
Section 9.2(b), the Underwriting Manager shall deliver all books and records
maintained by the Underwriting Manager pursuant to this Article 7 as directed by
the Company at the time of such termination of this Agreement.

16

--------------------------------------------------------------------------------



SECTION 7.2    Ownership of Records. The Company shall be the owner and entitled
to possession of all books and records prepared by the Underwriting Manager in
connection with the Covered Contracts, the Operating Account and this Agreement,
provided, that the Underwriting Manager shall be entitled to make and retain one
copy of such materials.
ARTICLE 8    
EXPENSES
SECTION 8.1    Expenses of the Underwriting Manager and ABL. Unless otherwise
expressly provided herein, the Company will not be responsible for any expenses
of the Underwriting Manager and ABL whatsoever, including all wages and salaries
of their officers and employees, all other personnel costs, rent, utilities,
transportation expenses, travel expenses, entertainment expenses, postage,
advertising expenses, local license fees and taxes of any kind.
SECTION 8.2    Expenses of the Company. The Company will bear the cost of all
fees under Article 5 of this Agreement, all Acquisition Expenses and the
Company’s engagement of a corporate secretary, independent auditor, outside
legal counsel and other advisors retained by the Company.
ARTICLE 9    
TERM OF AGREEMENT
SECTION 9.1    Term. (a) Subject to Section 9.2, the term of this Agreement
begins on the Effective Date and shall continue until 11:59 p.m. Atlantic
Standard Time on the earliest to occur of: (i) April 30, 2012, (ii) the date of
termination specified in a Company Termination Notice delivered by the
Underwriting Manager to the Company pursuant to Section 9.1(b), and (iii) the
date of termination specified in a UM Termination Notice delivered by the
Company to the Underwriting Manager pursuant to Section 9.1(c) (the earliest to
occur of clauses (i), (ii) and (iii), the “Termination Date”).
(b)    In the event a Company Trigger Event occurs, the Company shall provide
prompt written notice to the Underwriting Manager of such occurrence and the
Underwriting Manager may, at its option, terminate this Agreement by delivering
to the Company a written notice of termination indicating the Company Trigger
Event causing such termination and the effective date of such termination (the
“Company Termination Notice”); provided, the Company Termination Notice must be
delivered to the Company within forty-five (45) days of the Underwriting
Manager’s receipt of notice of the Company Trigger Event causing such
termination.
(c)    In the event an Underwriting Manager Trigger Event occurs, the
Underwriting Manager shall provide prompt written notice to the Company of such
occurrence and the Company may, at its option, terminate this Agreement by
delivering to the Underwriting Manager a written notice of termination
indicating the Underwriting Manager Trigger Event causing such termination and
the effective date of such

17

--------------------------------------------------------------------------------



termination (the “UM Termination Notice”); provided, the UM Termination Notice
must be delivered to the Underwriting Manager within forty-five (45) days of the
Company’s receipt of notice of the Underwriting Manager Trigger Event causing
such termination.
SECTION 9.2     Effect of Termination. (a) Upon any termination of this
Agreement, the Underwriting Manager will have no authority hereunder, either
directly or indirectly to: (i) underwrite any new or renewal Covered Contracts
on behalf of the Company, (ii) extend the term of or alter the perils covered by
any Covered Contract underwritten on or prior to the Termination Date or
(iii) increase the amount of reinsurance afforded by, or otherwise increase the
Company’s liability on, any Covered Contract in effect on or prior to the
Termination Date. Subject to Section 9.2(b), such termination shall have no
effect on the rights and duties of the Parties under this Agreement, including
the obligation of the Underwriting Manager to provide the services set forth
herein and the obligation of the Company to compensate the Underwriting Manager
pursuant to Article 5, with respect to Covered Contracts underwritten by the
Underwriting Manager hereunder on or prior to the Termination Date, and such
rights and duties shall continue until such Covered Contracts have expired and
all losses in connection therewith are settled or commuted.
(b)    Upon any termination of this Agreement upon the occurrence of an
Underwriting Manager Trigger Event, other than an UM Change of Control Event,
the Company shall have the option, in lieu of termination as contemplated by
Section 9.2(a), to terminate this Agreement with respect to all services
provided by the Underwriting Manager hereunder. Upon any such termination, the
Underwriting Manager shall cooperate fully in the transfer of services required
by this Agreement, the transfer of all funds remaining in the Operating Account
and any other assets of the Company held by the Underwriting Manager and the
books and records maintained by the Underwriting Manager pursuant to Article 7,
in each case, as directed by the Company, so that the Company or a third party
administrator selected by the Company will be able to perform such services
without interruption following such termination of this Agreement. If, following
such termination of this Agreement, the Underwriting Manager receives any
Premiums, reinsurance recoverables or other funds due the Company, the
Underwriting Manager shall promptly forward such funds as directed by the
Company.
(c)    Notwithstanding anything in this Agreement to the contrary, this Section
9.2(c) and Articles 10, 11 and 12 shall survive any termination of this
Agreement pursuant to Section 9.2(b) until the expiration of all Covered
Contracts and the settlement or commutation of all losses thereunder.
Notwithstanding anything in this Agreement to the contrary, Section 2.3 shall
not survive any termination of this Agreement.
ARTICLE 10    
INDEMNIFICATION
SECTION 10.1    Indemnified Parties. (a) The Company agrees to indemnify, defend
and hold forever harmless the Underwriting Manager and its Affiliates,
directors, officers, employees, agents, successors and permitted assigns
(collectively, the “UM

18

--------------------------------------------------------------------------------



Indemnified Parties”) from and against, and to promptly pay or reimburse any UM
Indemnified Party, all losses, claims, liabilities, damages, deficiencies, costs
or expenses of any type (including, without limitation, attorneys’ fees)
(collectively “Losses”) incurred by the UM Indemnified Parties (i) on account of
any third-party claim or proceeding arising out of this Agreement, or (ii)
arising from any breach of, or failure to perform, any covenant or obligation of
the Company contained in this Agreement unless such breach or failure to perform
is the result of a failure by the Underwriting Manager or ABL to perform any of
their covenants or obligations hereunder; provided, that notwithstanding the
foregoing, for purposes of this Section 10.1(a), the term “Losses” shall not
include any Losses arising due to (x) the fraud, dishonesty, bad faith, gross
negligence or willful misconduct of any of the UM Indemnified Parties or (y)
acts of the Underwriting Manager that are outside the grant of agency authority
specified in this Agreement.
(b)    Each of the Underwriting Manager and ABL agrees, severally not jointly,
to indemnify, defend and hold forever harmless the Company and its Affiliates,
directors, officers, employees, agents, successors and permitted assigns
(collectively, the “Company Indemnified Parties”) from and against, and to
promptly pay or reimburse any Company Indemnified Party, all Losses incurred by
the Company Indemnified Parties arising from any breach of, or failure to
perform, any covenant or obligation of the Underwriting Manager or ABL, as
applicable, contained in this Agreement; provided, that notwithstanding the
foregoing, for purposes of this Section 10.1(b), the term “Losses” shall not
include any Losses arising due to the fraud, dishonesty, bad faith, gross
negligence or willful misconduct of any of the Company Indemnified Parties.
SECTION 10.2    Notice. Upon becoming aware of a claim for which an indemnified
party may be entitled to indemnification hereunder, the indemnified party shall
promptly notify the indemnifying party thereof in writing (provided, that the
failure to promptly notify the indemnifying party in writing shall not
constitute a defense to the right of indemnity unless such delay materially
prejudices the indemnifying party’s defense of such claim), and the indemnifying
party shall have the right to assume the defense of such claim with counsel of
its own choice; provided, that the indemnified party shall be entitled to
participate, at its cost and expense, with counsel of its own choice, provided
that the indemnifying party shall control the defense of the claim. An
indemnifying party may not settle any claim without the prior written consent of
the indemnified party, which consent shall not be unreasonably withheld.
ARTICLE 11    
CONFIDENTIALITY
SECTION 11.1    Confidential Information.
(a)    Each Party acknowledges that it may receive confidential or proprietary
information or trade secrets (collectively “Confidential Information”) of the
other Parties hereto. Each Party agrees:

19

--------------------------------------------------------------------------------



(i)    to hold such Confidential Information in confidence and to protect such
Confidential Information with at least the same degree of care as it normally
exercises to protect its own confidential or proprietary information or trade
secrets of a similar nature;
(ii)    to use such Confidential Information solely for the purpose of
performing its obligations under this Agreement;
(iii)    to reproduce such Confidential Information only to the extent necessary
for such purposes;
(iv)    to restrict disclosure of such Confidential Information to its
employees, officers, directors, shareholders, consultants, agents, auditors,
actuaries, legal counsel and other external advisors with a need to know for the
purposes of performing its obligations under this Agreement and to inform such
employees, officers, directors, shareholders, consultants, agents, auditors,
actuaries, legal counsel and other external advisors of its confidentiality
obligations under this Agreement; and
(v)    not to otherwise disclose such Confidential Information to any third
party (including, without limitation, in any public statement or announcement)
without the prior written approval of the other Parties.
(b)    The restrictions on the use or disclosure of Confidential Information in
Section 11.1(a) shall not apply to any Confidential Information:
(i)    after it has become generally available to the public without breach of
this Agreement;
(ii)    which is disclosed to a Party by a third party not known by such Party
to be bound by an obligation of confidentiality;
(iii)    which is disclosed by a Party pursuant to any statute, regulation,
order, subpoena or document discovery request (with reasonable prior notice to
the other Parties); or
(iv)    which the Parties agree in writing is free of such restrictions.
ARTICLE 12    
MISCELLANEOUS
SECTION 12.1    Arbitration.
(a)    Except with respect to disagreements covered by Section 5.4, as a
condition precedent to any right of action hereunder in the event of any dispute
or difference of opinion arising out of, relating to, or in connection with this
Agreement, including any question regarding its existence, breach, validity or
termination, such

20

--------------------------------------------------------------------------------



dispute or difference of opinion shall be referred to and finally resolved by
arbitration. The arbitration shall be conducted under the UNCITRAL Model Law in
accordance with the Bermuda International Conciliation and Arbitration Act 1993
and the UNCITRAL Arbitration Rules presently in force, except as same may be
expressly modified herein or by mutual agreement of the Parties.
(b)    The tribunal shall consist of three (3) arbitrators, one of whom shall be
nominated by the Underwriting Manager on behalf of itself and ABL and the other
of whom shall be nominated by the Company. The two (2) arbitrators so nominated
shall nominate the third arbitrator, who shall be the chairman. If either of the
Underwriting Manager or the Company refuses or neglects to appoint an arbitrator
within forty-five (45) days of a written request by the other Party to do so,
the Appointments’ Committee of the Chartered Institute of Arbitrators Bermuda
Branch (the “Appointing Authority”) shall appoint an arbitrator on such Party’s
behalf. If the two (2) arbitrators do not agree on a third arbitrator within
thirty (30) days of their appointment, the chairman shall be appointed by the
Appointing Authority. The arbitrators shall be present or former officers of
property reinsurance companies, other than the Parties or any of their
respective Affiliates, or other professionals with significant experience in the
property reinsurance business.
(c)    The place of the arbitration shall be Bermuda.
(d)    The substantive law of the arbitration shall be that of Bermuda.
(e)    Each Party shall bear its own expenses and attorneys’ fees and the
expense of its own arbitrator, and shall jointly and equally bear with the other
the expense of the chairman and of the arbitration. In the event that an
arbitrator is chosen by the Appointing Authority because of a Party’s failure to
appoint an arbitrator, as above provided, the expense of that arbitrator shall
be borne by that Party. Notwithstanding the foregoing, the arbitrators shall
have the discretion to award costs.
(f)    The arbitration award shall be final and binding on the Parties. Judgment
upon the award may be entered in any court having jurisdiction thereof or having
jurisdiction over the relevant Party or its assets.
(g)    In order to facilitate the comprehensive resolution of related disputes,
and upon request of any Party to the arbitration proceeding, the arbitration
tribunal may consolidate the arbitration proceeding with any other arbitration
proceeding or proceedings involving any of the Parties hereto relating to this
Agreement. The arbitration tribunal shall consolidate such arbitrations if, but
only if, it determines that (i) there are issues of fact or law common to the
two proceedings so that a consolidated proceeding would be more efficient than
separate proceedings and (ii) no Party would be unduly prejudiced as a result of
such consolidation through undue delay or otherwise. All Parties to this
Agreement have by its execution consented to this procedure and no further
consent is required from any Party for this procedure to be effective.

21

--------------------------------------------------------------------------------



SECTION 12.2     Relationship of the Parties. The Underwriting Manager and ABL,
on the one hand, and the Company on the other, and their respective Affiliates
are and shall remain independent contractors and not employees or agents of each
other. Except as expressly granted by the other Party in writing, neither Party
shall have any authority, express or implied, to act as an agent of the other
Party or its subsidiaries or Affiliates under this Agreement. It is not the
intent of the Parties hereto to create, nor should this Agreement be construed
to create, a partnership, joint venture or employment relationship among or
between the Parties (including their respective officers, employees, agents or
representatives).
SECTION 12.3     Assignment. This Agreement will be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns. Notwithstanding the foregoing, and except as otherwise provided in this
Agreement, no Party may pledge, assign, transfer, subcontract or delegate,
either in whole or in part its rights and obligations under this Agreement
without the prior written consent of the other Parties.
SECTION 12.4     Amendment. This Agreement, including any appendices, may be
amended by the Parties in a writing signed by a duly authorized representative
of each Party.
SECTION 12.5     No Waiver or Modification. None of the Parties shall be deemed
to have waived any rights or remedies accruing to it hereunder unless such
waiver is in writing and signed by such Party. Any waiver by any Party of a
breach of any provision of this Agreement by another Party shall not be held to
constitute a course of conduct or a waiver of a subsequent breach of that or any
other provision.
SECTION 12.6    Further Assurances. Each Party agrees to perform any further
acts and execute and deliver any further documents which may be reasonably
necessary to carry out the provisions of this Agreement.
SECTION 12.7     Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law or rule in any jurisdiction in any respect,
such invalidity shall not affect the validity, legality and enforceability of
any other provision or any other jurisdiction and the remaining terms and
provisions of this Agreement shall not in any way be affected or impaired
thereby, all of which shall remain in full force and effect, and the affected
term or provision shall be modified to the minimum extent permitted by law so as
to achieve most fully the intention of this Agreement.
SECTION 12.8     Governing Law. The laws of Bermuda shall govern all matters
concerning the validity, performance, and interpretation of this Agreement.
SECTION 12.9     Notices. Any written notices, demands or other communication
required to be sent or given under this Agreement by any of the Parties shall be
deemed

22

--------------------------------------------------------------------------------



properly served if sent to the recipient by reputable express courier service
(charges paid) or by facsimile. Date of service of such notice shall be one (1)
Business Day after date of delivery to the overnight courier if sent by
overnight courier, or if by facsimile, the date the facsimile is confirmed if
received during the recipient’s normal business hours, or at the beginning of
the recipient’s next Business Day if not received during the recipient’s normal
business hours. Such notices, demands and other communications shall be sent to
the addresses indicated below or such other address or to the attention of such
other person as the recipient has indicated by prior written notice to the
sending Party in accordance with this Section 12.9:
If to the Underwriting Manager, to:
Alterra Agency Limited
Alterra House
2 Front Street
Hamilton HM11, Bermuda
Facsimile: (441) 292-5331
Attention: General Counsel
If to ABL, to:
Alterra Bermuda Limited
Alterra House
2 Front Street
Hamilton HM11, Bermuda
Facsimile: (441) 292-5331
Attention: General Counsel
If to the Company, to:

New Point Re V Limited
c/o Alterra Agency Limited
Alterra House
2 Front Street
Hamilton HM11, Bermuda
Facsimile: (441) 292-5331
Attention: General Counsel
with copies to:
Each director on the Board of Directors of the Company at the address for such
director given to the Underwriting Manager in accordance with this Section 12.9.


SECTION 12.10    Entire Agreement. Except as otherwise expressly set forth
herein, this Agreement, and any appendices hereto (all of which are hereby
incorporated in this Agreement and made a part hereof), constitutes the entire
agreement of the Parties

23

--------------------------------------------------------------------------------



with respect to the subject matter hereof and supersedes all prior agreements or
understandings between the Parties on the subject matter. Any and all prior
representations, statements, or agreements between the Parties hereto are merged
herein and shall not survive or exist except as stated herein.
SECTION 12.11    Headings. The descriptive headings of this Agreement are
intended for reference only and shall not affect the construction or
interpretation of this Agreement.
SECTION 12.12    Interpretation. The language used in this Agreement will be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction will be applied against any Party. This
Agreement has been negotiated by the Parties, and the fact that the initial and
final draft will have been prepared by any Party or an intermediary will not
give rise to any presumption for or against any Party to this Agreement to be
used in any respect or forum in the construction or interpretation of this
Agreement. Each Party participated in drafting this Agreement. Words in the
singular or plural include the singular and plural, and pronouns stated in
either the masculine, the feminine or neuter gender shall include the masculine,
feminine and neuter. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”
SECTION 12.13    Counterparts. This Agreement may be executed in any number of
counterparts, each of which counterpart, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, when taken together,
shall constitute one and the same agreement.
SECTION 12.14    Currency. Whenever the word “dollars” or the “$” sign appears
in this Agreement, they shall be construed to mean United States Dollars, and
all transactions under this Agreement shall be denominated in United States
Dollars.
SECTION 12.15    Force Majeure. Neither the Company nor the Underwriting Manager
shall have any liability for any failure to perform this Agreement in accordance
with its terms if such failure is caused by unforeseeable causes beyond the
control of such Party, which may include unavailability of communications,
facilities, acts of God or the public enemy, acts of third parties including
delays of maintenance and vendors, acts of civil or military authority, fires,
floods, storms, earthquakes, accidents, explosions, sabotage, strikes, lockouts
or other labor disturbances, national emergency, system failure, unavailability
of energy sources, materials or equipment, delay in transportation, riots,
terrorism or war, provided, that such Party promptly (a) notifies the other
Parties of its inability to so perform, the steps and plans it will take to
rectify such inability and the anticipated length of such inability and (b) acts
diligently to rectify such inability.
[signatures appear on following page]

24

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their authorized officers as of the date first set forth above.
NEW POINT RE V LIMITED



By:_____________________________
Name:
Title:
ALTERRA AGENCY LIMITED



By:_____________________________
Name:     
Title:
ALTERRA BERMUDA LIMITED



By:_____________________________
Name:
Title:
  





25